The decision of November 24, 1954 (284 App. Div. 1012), is amended to provide that the order of the County Court be vacated; and that upon remission to the County Court, the court reconsider the proceeding on the whole record of proof taken before and since the remission; and on such proof make a new determination of the application. We prefer this procedure to a report as to a separate determination of the authenticity of an exhibit in aid of our consideration of the appeal. Present — Foster, P. J., Coon, Halpern, Imrie and Zeller, JJ.